IN THE SUPREME COURT OF THE STATE OF NEVADA


                      DENISE JAN FOWLER,                                     No. 84273
                                       Appellant,
                                   vs.
                      AMERICAN TEXTILE MAINTENANCE                                 FILED
                      COMPANY,
                                                                                   JUN 1 6 2022
                                       Res iondent.
                                                                                 ELIZABETH A. BROWN
                                                                               CLERK OF SUPREME COURT
                                                                              BY
                                                                                   DEPU CLERK


                                           ORDER DISMISSING APPEAL

                                  This is an appeal from an order granting a motion to enforce a
                      writ of garnishment. Eighth Judicial District Court, Clark County; Mark
                      R. Denton, Judge.
                                  Appellant proposed in the docketing statement that the order is
                      appealable as a special order after final judgment. This court noted that it
                      was not clear how the writ of garnishment alters or affects the rights and
                      obligations of the parties arising from the underlying foreign judgment and
                      directed appellant to show cause why the appeal should not be dismissed
                      for lack of jurisdiction. See Gumm v. Mainor, 118 Nev. 912, 920, 59 P.3d
                      1220, 1225 (2002) (holding that, to be appealable under NRAP 3A(b)(2), a
                      special order made after final judgment "must be an order affecting the
                      rights of some party to the action, growing out of the judgment previously
                      entered"). Appellant argues that the district court applied the wrong
                      standards in holding that respondent is entitled to enforce the writ of
                      garnishment against her and cites NRS 31.460, providing for an appeal
                      from any final judgment in a garnishment proceeding. The final judgment
                      was the issuance of the writ of execution. Appellant fails to demonstrate
                      that the order alters the rights and obligations of the parties arising from
SUPREME COURT
     OF
   NEVADA

(0) 1947A   .44141P
                       the issuance of the writ. An order merely enforcing a prior appealable order
                       does not affect the rights of a party growing out of the final judgment and
                       is not appealable as a special order after final judgment. See Gumm at 912,
                       920, 59 P.3d at 1225. This court lacks jurisdiction, and
                                   ORDERS this appeal DISMISSED.




                                                                                             J.
                                                                   Hardesty


                                                                                             J.
                                                                   Stiglich




                                                                   Herndon




                       cc:   Hon. Mark R. Denton, District Judge
                             Charles K. Hauser, Settlement Judge
                             Benjamin B. Childs
                             Lewis Roca Rothgerber Christie LLP/Las Vegas
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    mgiDir.
                                                                     2
                                          .arinr?"7-',-4,67:777:                  "747-47: